I concur in the dissenting opinion of Mr. Justice Olney. The only point in dispute is as to the power of the district to vote bonds for an improvement that is not wholly confined in its physical location within the boundaries of the district. The right of this district to incur an indebtedness for a pleasure-pier within its boundaries is not disputed. It appears from the record that in order to project this pier beyond the dry sands of the beach it was necessary to extend it into the ocean beyond the district boundaries. This extension is not upon other taxable territory; but into the tide waters held in trust by the state for just such uses. For all beneficial purposes and use and control it is within the prescribed territory. It is conceded that in the construction of a sewer by such a municipal district the outlet might be lawfully carried to such a distance beyond the corporate boundaries as the necessities of its use requires. This case presents no difference in principle. The extension of the wharf beyond the boundary of the district is absolutely essential to any beneficial purpose for which it is intended. The limitation of the statute applies as much to the one improvement as the other, and the courts may not draw a distinction upon their own estimate of the relative importance of sewers and pleasure-piers. *Page 746